       Case 1:19-cv-11253-AJN-KHP Document 68 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Robert Derek Lurch, Jr.,                                                     12/16/2020

                                 Plaintiff,
                                                                  1:19-cv-11253 (AJN) (KHP)
                     -against-
                                                                             ORDER
 City of New York, et al,

                                 Defendants.

Katharine H. Parker, United States Magistrate Judge:

        Having evaluated the parties’ submissions concerning various issues in the above-

captioned case, it is hereby ORDERED that:

Request for Pro Bono Counsel

        The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172.

Because it is too early in the proceedings for the Court to assess the merits of the action,

Plaintiff’s motion for counsel (ECF No. 63) is denied without prejudice to renewal at a later date.

Discovery

        Further, there will be a discovery conference in this case on February 25, 2021 at 2:00

p.m. to discuss Defendants’ letter motion to compel Plaintiff to respond to discovery requests.

(See ECF No. 67.) The parties are directed to call the Court’s conference line at the scheduled

time. Please dial (866) 434-5269, access code: 4858267. In order to allow sufficient time to
       Case 1:19-cv-11253-AJN-KHP Document 68 Filed 12/16/20 Page 2 of 2




address these outstanding discovery disputes, the Court will extend the fact discovery deadline

in this case for 90 days.

        The Court respectfully requests that the Clerk of Court send a copy of this Order to the

pro se Plaintiff.

           SO ORDERED.

  Dated:    December 16, 2020
           New York, New York

                                                            Katharine H. Parker
                                                       United States Magistrate Judge




                                               2
